By the COURT.
The appeal is by the plaintiff from an order granting a new trial. There is no bill of exceptions. Section 1246 of the Penal Code provides that the clerk of the superior court shall transmit to the supreme court ‘1 a copy of the notice of appeal, and of the record, and of all bills of exceptions, instructions and indorsements thereon.” Upon such transcript the cause is heard here.
The “record” referred to in the foregoing section is constituted of: (1) The information; (2) A copy of the minutes of the trial; (3) The charges given or refused, and the indorsements thereon; and (4) Copy of the judgment: Pen. Code, 1207.
Any written or other opinion of the learned judge of the lower court is not before us.
No error appears in the transcript.
Order affirmed.

 Cited, and approved in Wilson v. Wilson, 64 Cal. 94, 27 Pac. 861, where, as the court say, no course had been taken to make the opinion or the alleged principle on which it was based a part of the record of the ease.